DETAILED ACTION
Claim Interpretation
For claim 1, 3-4, 11-12, and 29, the limitation “temperature controlled substrate holder” is interpreted as a substrate holder which is capable of being temperature controlled by a different structure in the apparatus. As applied below this different structure is inclusive of the thermal treatment system. Note that this interpretation is consistent with the instant specification and claim 4.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(i) “vacuum pumping system” in claims 1, 3-4, 12-14, 16, 19, 22-25, 27, and 29-35 interpreted as vacuum pump and gate valve [0044] or equivalents thereof
(ii) “chemical treatment system” in claims 1, 3-4, 12-14, 16, 19, 22-25, 27, and 29-35 interpreted as: gas supply 242, connection to process chamber [0029], and gas introduction system; or equivalents thereof
(iii) “gas introduction system” in claims 1, 3-4, 12-14, 16, 19, 22-25, 27, and 29-34 interpreted as a plurality of injection orifices or nozzles [0030] or an equivalent thereof
(iv) “thermal treatment system” in claims 1, 3, 12, 29, 32, and 35 interpreted as a radiative heating source such as a heat lamp [0031]  and a heat exchanger configured to circulate heat transfer fluid through disposed in the temperature controlled substrate holder [0037] (and claim 4) or equivalents thereof and a window. Note that the claim does recite the thermal treatment system comprises a window but that a window alone is insufficient to perform the claimed function. 
(iv) “thermal treatment system” in claim 4 interpreted as a radiative heating source such as a heat lamp [0031] or an equivalent thereof and the heat exchanger structure as claimed in claim 4. Note that while a portion of the structure (heat exchanger) is clearly claimed in claim 4 and no longer includes equivalents of the structure, there is no evidence this structure is sufficient to perform the recited functions (e.g. heating to sufficient temperature to cause evaporation of chemically altered surfaces layers), therefore the term still includes a means plus function interpretation which is narrower than the interpretation of claim 1 because equivalents of the heat exchanger are no longer included in the interpretation.
(iv) “thermal treatment system” in claims 23-25, 31 and 34 interpreted as a radiative heating source such as a heat lamp [0031]  or an equivalent thereof and a window. Note that the claim does recite the thermal treatment system comprises a window but that a window alone is insufficient to perform the claimed function. 
(v) “first thermal treatment system” in claim 13-14, 16, 19, 22, 27, 30 and 33 interpreted as a heating or cooling fluid circulation [0032] and [0037] or an equivalent thereof
(vi) “second thermal treatment system” in claim 13-14, 19, 22, 27, and 33 interpreted as a radiative heating source such as a heat lamp [0031] or an equivalent thereof
(vii) “backside gas supply system” in claim 1, 3-4, 12-14, 16, 19, 22-25, 27,  and 29-34 interpreted as gas supply 264 and connection to the substrate holder [0033] or equivalents thereof
Note that “second thermal treatment system” in claim 16 has not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeng (prev. presented US 5282925) in view of Kent (prev. presented US 2005/0269030).
Regarding claim 35, Jeng teaches a treatment system for removing oxide material on a substrate (abstract fig 1 and col 8, ln 10-15), comprising: a temperature controlled process chamber (13 Fig 4 col 10, ln 20-25) configured to facilitate a non-plasma environment (Fig 1 and col 12 ln 1-10 and 30-40); a vacuum pumping system coupled to said temperature controlled process chamber (valve 28 and vacuum pump not shown col 10, ln 60-65); a chemical treatment system (34-36 and connection lines Fig 4) coupled to said temperature controlled process chamber  (Fig 4) and configured to introduce HF gas and/or NH3 gas (col 10, ln 32-40 taught as HF gas) and an inert gas (taught as non-reactive gas in col 10, ln 38); Jeng teaches the thermal control system has a heat exchanger configured to circulate a heat transfer fluid through a fluid channel in the temperature controlled substrate holder by supplying the heat transfer fluid through an inlet fluid supply line and receiving the heat transfer fluid through an outlet fluid supply line (col 15, ln 44-67). Jeng fails to teach a thermal treatment system coupled to the process chamber further has a radiative heating source such as a heat lamp and a window. Jeng further teaches a controller (21a Fig 4) coupled to said temperature controlled process chamber (controller 21 connected to chamber temperature sensor 31 in Fig 4 and col 10, ln 30-35), said chemical treatment system (Fig 4 shown as connection between controller 21a and the gas supply and col 10, ln 30-60), and said thermal treatment system (wafer temperature monitor 32 connected to the controller 21a in Fig 4 and col 10, ln 30-60) and configured to control the amount of said process gas introduced to said substrate, and the temperature to which said substrate is set (col 10, ln 30-60). Regarding the additional components of the thermal treatment system and the controller coupled to them, in the same field of endeavor of apparatuses for etching using a chemical application step and a desorption step, Kent teaches a thermal treatment system [0057] (note [0046] teaches heating lamps) coupled to the process chamber and configured to elevate the temperature of the substrate in the process chamber [0057] and including a window (362) transparent to infrared electromagnetic radiation. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Jeng to include these additional components of the thermal treatment system of Kent because this represents applying a known technique (thermal treatment system of Kent) to a known device (etching chamber of Jeng) ready for improvement to yield predictable results (improved control of substrate temperature and speed of thermal cycling – Note that Jeng specifically discusses that the substrate thermal cycling would ideally be fast  in col 20, ln 25-35). The combination would result in the controller of Jeng coupled to the thermal treatment system because Jeng has taught controller (21a) for controlling the apparatus and processing including temperature processing (col 10, ln 55-60) and Kent has also taught the thermal treatment is controlled by a controller [0053].  Additionally regarding the inert gas, Jeng has taught the use of the gas for a bubbler configuration and was silent as to the use during a gas source supply. Kent has also taught that process gas can include an inert gas such as He or Ar [0042]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include an inert gas in the gas source configurations of Jeng (i.e. the configurations not using a bubbler) because Kent has taught this is a known component of the process gas and the use of an inert gas allows for concentration control without altering the flow rate or pressure.
Allowable Subject Matter
Claims 1, 3-4, 12-14, 16, 19, 22-25, 27, and 29-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 13, and 23 are allowable because the prior art of record alone or in combination fails to teach, fairly suggest, or render obvious all the limitations of the instant claims in combination. Applicant persuasively argues (see p19 of remarks filed 09/13/2021) that the Jeng reference fails to teach or suggest a controller configured to alternate the chemically and thermally treating until a predetermined amount of material is removed (see also col 19, ln 1-15 in which Jeng suggests controlling the ratio of gas to control and tailor the self-limiting thickness).  Applicant has also persuasively argued (see remarks filed 11/22/2021 p13-15) that Jeng teaches the lower temperature processing range is in a different range than the claimed range and that this lower range results in different adsorption behavior of the chemicals on the substrate surface. It is particularly noted that that the cited portions of Jeng additionally demonstrate the temperature criticality of the processing rendering the repetition of thermal cycling steps for this process in the same chamber not obvious. It is additionally noted that Kent, Kao, and Hamelin do not teach repetition of the chemical treatment and thermal treatment steps in the same chamber. Additional prior art of record Deshpande (US 7344983) further fails to teach a controller configured to repeat the steps in the chamber. Applicant has further persuasively presented arguments (see remarks filed 9/13/2021 p13-14) that the claimed lift pin and backside gas supply process during the heating step affect the control of the temperature and possible contamination of the chamber such that broad teachings of a process involving repeating the chemical treatment and thermal treatment such as that of US Patent 5,766,971 (col 5, ln 30-40) do not render obvious the combination of limitations of the claim including repeating the process in the same chamber while the thermal treatment process (heating step) involves lifting the substrate on lift pins and providing backside gas during the thermal treatment. Therefore, the prior art alone or in combination fails to teach or render obvious the combination of an apparatus with a controller configured to repeat the chemical treatment and thermal treatment in the same chamber and configured to control the processing such that during the thermal treatment the substrate is raised on lift pins and gas is supplied to passivate the lower surface of the substrate as recited in claims 1, 13 and 23. The remaining claims are allowable due to their dependency from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 08/11/2022, hereinafter reply, have been fully considered but they are not persuasive. Applicant argues that Jeng does not teach an inert gas. This is not persuasive because as noted above, Jeng teaches a non-reactive (inert) gas bubbler included in the gas supply. Further, Kent teaches it is known and obvious to include an inert gas in the gas supply as cited above. Contrary to applicant’s arguments (reply p14), the presence of an inert gas with not alter or negative affect the presence of the vapor and as taught by Jeng may be used to carry the vapor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5431733 discusses in inert gas for feeding low vapor pressure materials and discloses the material exiting the bubbler is a mix of the vapor and the gas (col 2, ln 15-30).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                             
/KARLA A MOORE/Primary Examiner, Art Unit 1716